Per Curiam,
The first, second, third and fourth assignments of error are in violation of Rules 15 and 16 of this court.
The first and second assignments relate to the rejection of certain offers of evidence but the ruling of the court thereon is *629not given nor are the pages of the paper-book, where the offers and rulings can be found, set forth.
The third and fourth assignments refer to rulings of the court but they are not set forth, as required in Rule 15.
The final order of the court, as complained of in the fifth assignment of error, seems to be justified under the facts, as found in its opinion, but, even if it were not so, is this record in such a condition as would authorize us to inquire into the validity of the order? The Act of March 16, 1868, R. L. 46, which authorizes “ writs of error to the judgment of the courts of quarter sessions, on appeals from the orders of removal of paupers,” provides “ that, upon the hearing and argument of all appeals before any court of quarter sessions from the order of removal of paupers from one district to another, it shall be lawful for either of the parties to the issue to except to any decision of the court upon any point of evidence or of law, which exception shall be noted bjr the court and filed of record as in civil cases,” etc. No exception seems to have been taken to the rulings of the court below. None is noted and apparently no bill of exceptions sealed. There is no allusion to an exception in the plaintiff’s last assignment of error. We are, therefore, impelled to the conclusion that none was taken, and we cannot, therefore, consider the assignment relating to the decree of the court.
The first four assignments being clearly in contravention of our rules and the last unsupported by an exception, as required by the act of assembly, all must be disregarded. The appeal is, therefore, dismissed at the cost of the appellant and the order of the court below affirmed.